
	
		I
		112th CONGRESS
		1st Session
		H. R. 1953
		IN THE HOUSE OF REPRESENTATIVES
		
			May 24, 2011
			Mr. Rahall (for
			 himself, Mr. Cole, and
			 Ms. Norton) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure
		
		A BILL
		To amend the Robert T. Stafford Disaster Relief and
		  Emergency Assistance Act to include procedures for requests from Indian tribes
		  for a major disaster or emergency declaration, and for other
		  purposes.
	
	
		1.Tribal requests for a major
			 disaster or emergency declaration under the Stafford Act
			(a)Major disaster
			 requestsSection 401 of the Robert T. Stafford Disaster Relief
			 and Emergency Assistance Act (42 U.S.C. 5170) is amended—
				(1)by striking
			 All requests for a declaration and inserting
			 (a)
			 In General.—All requests for a
			 declaration; and
				(2)by adding at the
			 end the following:
					
						(b)Indian tribal
				government requests
							(1)In
				generalThe Chief Executive of an affected Indian tribal
				government may submit a request for a declaration by the President that a major
				disaster exists consistent with the requirements of subsection (a).
							(2)ReferencesIn implementing assistance authorized by
				the President under this title in response to the request of the Chief
				Executive of an affected Indian tribal government for a major disaster
				declaration, references to State and Governor in this title and in section 319
				of this Act shall mean Indian tribal government and the Chief Executive of an
				affected Indian tribal government, respectively.
							(3)Savings
				provisionNothing in this subsection shall prohibit an Indian
				tribal government from receiving assistance under this title through a
				declaration made by the President at the request of a State under subsection
				(a) if the President does not make a declaration under this subsection for the
				same incident.
							(c)Cost share
				adjustments for Indian tribal governmentsNotwithstanding any other provision of this
				title, any non-Federal contributions required under this title to be paid by an
				Indian tribal government shall be waived if the required contribution is less
				than $200,000. If any required non-Federal contribution is more than $200,000,
				it may be adjusted or waived in accordance with criteria established by the
				President.
						.
				(b)Emergency
			 requestsSection 501 of the Robert T. Stafford Disaster Relief
			 and Emergency Assistance Act (42 U.S.C. 5191) is amended by adding at the end
			 the following:
				
					(c)Indian Tribal
				Government Requests
						(1)In
				generalThe Chief Executive of an affected Indian tribal
				government may submit a request for a declaration by the President that an
				emergency exists consistent with the requirements of subsection (a).
						(2)ReferencesIn implementing assistance authorized by
				the President under this title in response to the request of the Chief
				Executive of an affected Indian tribal government for an emergency declaration,
				references to State and Governor in this title and in section 319 of this Act
				shall mean Indian tribal government and the Chief Executive of an affected
				Indian tribal government, respectively.
						(3)Savings
				provisionNothing in this subsection shall prohibit an Indian
				tribal government from receiving assistance under this title through a
				declaration made by the President at the request of a State under subsection
				(a) if the President does not make a declaration under this subsection for the
				same incident.
						(d)Cost share
				adjustments for Indian tribal governmentsNotwithstanding any other provision of this
				title, any non-Federal contributions required under this title to be paid by an
				Indian tribal government shall be waived if the required contribution is less
				than $200,000. If any required non-Federal contribution is more than $200,000,
				it may be adjusted or waived in accordance with criteria established by the
				President.
					.
			(c)DefinitionsSection
			 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42
			 U.S.C. 5122) is amended—
				(1)in paragraph
			 (7)(B) by striking ; and and inserting , that is not an
			 Indian tribal government as defined in paragraph (6); and;
				(2)by redesignating
			 paragraphs (6) through (10) as paragraphs (7) through (11),
			 respectively;
				(3)by inserting after
			 paragraph (5) the following:
					
						(6)Indian tribal
				governmentThe term Indian tribal government means
				the governing body of any Indian or Alaska Native tribe, band, nation, pueblo,
				village, or community that the Secretary of the Interior acknowledges to exist
				as an Indian tribe under the Federally Recognized Indian Tribe List Act of 1994
				(25 U.S.C. 479a).
						;
				and
				(4)by adding at the
			 end the following:
					
						(12)Chief
				ExecutiveThe term
				Chief Executive means the person who is recognized by the
				Secretary of the Interior as the chief elected administrative officer of an
				Indian tribal
				government.
						.
				(d)ReferencesTitle I of the Robert T. Stafford Disaster
			 Relief and Emergency Assistance Act is amended by adding after section 102 the
			 following:
				
					103.ReferencesExcept as otherwise specified, any reference
				to State and local or State or local governments
				or officials in this Act, and all references to local government
				in section 417, shall be deemed to refer also to Indian tribal governments and
				officials, as
				appropriate.
					.
			
